internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-118111-99 date date distributing controlled subsidiary aaa bbb ccc ddd eee fff date a date b date c esop exchange dear this is in response to your request dated date for a supplemental ruling to plr-108908-98 prior ruling issued by our office on date additional plr-118111-99 information for consideration in the present ruling_request was submitted on date date and date specifically you have requested a ruling stating that a stock repurchase plan will have no adverse effect on the rulings granted in the prior ruling on date a you submitted a request for rulings prior ruling_request relating in part to the distribution of controlled stock in the prior ruling_request and in accordance with sec_4 b of revproc_96_30 1996_1_cb_696 it was represented that controlled had no plan or intention to repurchase shares following the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 distributing effected the transactions described in the prior ruling on date b including the spinoff of controlled since the spinoff controlled has been a public company traded on a national exchange before the transactions described in the prior ruling distributing’s board_of directors adopted a resolution authorizing a stock repurchase plan the distributing repurchase plan allowing the repurchase of up to aaa shares of the capital stock of distributing before the transactions described in the prior ruling but after the issuance of the prior ruling controlled’s board_of directors determined by resolution that the distributing repurchase plan would be carried forward to controlled as adjusted for repurchases already made and for a distributing stock split the controlled repurchase plan the controlled repurchase plan allowed the repurchase of up to bbb shares which represents approximately ccc a percentage less than of the ddd shares outstanding as of date c in addition to the controlled repurchase plan controlled proposes that management of controlled management will from time to time recommend to the controlled board_of directors additional share repurchases a subcommittee of the controlled board_of directors is authorized to use its discretion in determining whether it is in the best interest of controlled and controlled’s shareholders to repurchase shares within the limitations previously imposed by the board as a whole as of the date of the transactions described in the prior ruling controlled had two shareholders owning more than of its outstanding shares esop owns the greatest portion of controlled stock holding eee of the shares chairman owns fff greater than of the shares outstanding esop is administered and managed by an administrative committee the committee appointed by controlled’s board_of directors an independent_trustee implements investment directives including sales of stock pursuant to written authority from the committee the committee is composed of executives and officers of controlled who as named fiduciaries have the sole authority to direct the trustee to sell controlled stock held by the esop chairman is required by internal business practices to notify controlled in the event he plans to sell controlled shares plr-118111-99 controlled intends to hire its wholly owned subsidiary subsidiary which is engaged in the brokerage business to act as its broker for the controlled repurchase plan stock repurchases made by subsidiary would be made in compliance with and subject_to securities_and_exchange_commission rules including price limits eg a price lower than a pre-determined ceiling and volume limits eg no more than a pre-determined percentage of the trading volume on a particular day additionally controlled will be in regular contact with subsidiary daily or even more frequent to monitor the controlled repurchase program and to be responsive to specific market conditions trades executed under this program will be executed on exchange be reported on the consolidated tape and included in controlled’s daily trading volume only members of exchange are permitted to execute trades on the floor of exchange as subsidiary is not a member of exchange subsidiary retains the services of a member firm as its floor broker in trades involving controlled the floor broker will be independent and not affiliated with controlled or distributing as part of the brokerage business subsidiary attempts to match up customers selling a particular security with another customer interested in purchasing that security as such it is possible that a representative of subsidiary would approach controlled as a potential purchaser of controlled shares that were available for sale from another client of subsidiary client it is further possible that controlled will be aware of the identity of the client finally controlled may receive unsolicited telephone inquiries from brokers other than subsidiary offering to sell a block of controlled stock for a set price a block_trade securities_and_exchange_commission guidelines allow controlled to entertain such offers even if subsidiary is buying shares on its behalf on the same day block trades are executed on a national exchange reported on the tape and included in controlled’s daily trading volume in connection with the repurchase plan it has been represented that i controlled will not repurchase shares from esop chairman or customers of subsidiary ii at any time that a client is selling controlled shares on exchange controlled will instruct subsidiary not to place a buy order on behalf of controlled on the exchange at the same time that subsidiary has a sell order pending on the exchange on behalf of client iii at any time that esop or chairman are selling controlled shares on exchange controlled will instruct subsidiary not to place a buy order on behalf of controlled on the exchange at the same time that subsidiary has a sell order pending on the exchange on behalf of esop or chairman and iv that controlled will not purchase its shares as part of a block_trade if the identity of the prospective seller is known to controlled prior to the execution of plr-118111-99 the block_trade based solely on the information submitted and the representations made we rule that the controlled repurchase plan discussed above have no effect on the rulings provided in the prior ruling and those rulings remain in full force and effect no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent this letter supplements the prior ruling a copy of this letter and the prior ruling must be attached to all federal_income_tax returns to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by christopher w schoen assistant to the chief branch
